Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, made as of June 17, 2008 (the “Commencement Date”), by and
between MICHAEL BAKER CORPORATION, a Pennsylvania corporation (the “Company”),
and BRADLEY L. MALLORY (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to retain the services of the Executive;
     WHEREAS, Executive possesses valuable knowledge and skills that will
contribute to the successful operation of the Company’s business;
     WHEREAS, the Executive is willing to be employed by the Company, upon the
terms and subject to the conditions hereinafter set forth; and
     WHEREAS, the Company and Executive have agreed to execute and deliver this
Agreement in consideration, among other things, of (i) the access Executive will
have to confidential or proprietary information of the Company, either existing
or to be developed or to be acquired hereafter by the Company, (ii) the
willingness of the Company to provide valuable benefits to Executive, and
(iii) Executive’s receipt of compensation from time to time by the Company;
     NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:
ARTICLE I
EMPLOYMENT
     1.01. Office. Executive is hereby employed as President and Chief Executive
Officer of the Company and in such capacity shall use his best energies and
abilities in the performance of his duties hereunder and as prescribed in the
By-Laws of the Company and in the performance of such other duties as may be
reasonably assigned to him from time to time by the Board of Directors of the
Company (the “Board”).
     1.02. Term. Subject to the terms and provisions of Article II hereof,
Executive’s employment hereunder shall continue until the third anniversary of
the Commencement Date unless sooner terminated pursuant to Article II hereof or
unless renewed or extended by mutual written consent of the Company and the
Executive.
     1.03. Base Salary. During the term of Executive’s employment hereunder,
compensation shall be paid to Executive by the Company at the rate of $430,000
per year (the annual “Base Salary”), payable on regularly scheduled payroll
dates established pursuant to the Company’s standard payroll practices. The Base
Salary shall compensate Executive for all services provided to the Company,
including serving as a director on the Board. The rate of compensation to be
paid to Executive may be adjusted upward annually for cost-of-living increases,
subject to a maximum increase of three percent per year, and by the Board in
additional amounts at any time based upon Executive’s contribution to the
success of the Company and on such other factors as the Board shall deem
appropriate.
     1.04. Bonus Compensation. Executive will be eligible to receive incentive
bonuses as the Board of Directors in its sole discretion may determine from time
to time to be

 



--------------------------------------------------------------------------------



 



appropriate, subject to achievement of performance criteria in excess of targets
established. If earned, incentive bonuses shall be payable within 21/2 months
following the end of the calendar year in which the amounts are no longer
subject to a substantial risk of forfeiture.
     1.05. Long-Term Incentive.
     (a) Award. On the Commencement Date Executive shall be granted stock
appreciation rights (“SARs”) relating to 40,000 shares of the Company’s Common
Stock, which SARs will vest as provided in subsection (b).
     (b) Vesting. Executive’s SARs will vest, contingent upon Executive’s
continued employment with the Company as President and Chief Executive Officer
on the applicable vesting date in accordance with the following schedule:

  (i)   10,000 will vest on the 18th month anniversary of the Commencement Date;
    (ii)   an additional 15,000 will vest on the 24th month anniversary of the
Commencement Date; and     (iii)   an additional 15,000 will vest on the 36th
month anniversary of the Commencement Date.

     (c) Forfeiture.
              (i) Termination prior to 24th month anniversary. In the event that
Executive’s employment as President and Chief Executive Officer is terminated
before the 24th month anniversary of the Commencement Date for any reason, any
SARs, whether vested or unvested, will be automatically forfeited without any
compensation therefor or further action required by the Company.
              (ii) Forfeiture between 24th month and 36th month anniversary. In
the event that Executive’s employment as President and Chief Executive Officer
is terminated on or after the 24th month anniversary of the Commencement Date
and before the 36 th month anniversary of the Commencement Date (an “Early
Termination”), the following provisions shall apply:

  (x)   If the Early Termination is by the Company without cause, any unvested
SARs will be automatically forfeited without any compensation therefor and
without further action required by the Company and any vested SARs shall be
payable as provided in subsection (d)(ii).     (y)   If the Early Termination is
by the Executive for any reason, by reason or death or disability or by the
Company for Cause, as defined in Section 2.03 hereof, any SARs, whether vested
or unvested, will be automatically forfeited without any compensation therefor
or further action required by the Company.

-2-



--------------------------------------------------------------------------------



 



     (d) Payment. Subject to subsection (e), the following provisions shall
govern payment for vested SARs.
               (i) Timing and Amount. If Executive is employed as President and
Chief Executive Officer on the 36th month anniversary of the Commencement Date,
the Executive shall be entitled to a payment for vested SARs on such date. Such
payment shall be equal to the positive difference, if any, between the fair
market value of a share of the Company’s common stock on the 36 th month
anniversary of the Commencement Date and the fair market value of a share of the
Company’s common stock on the Commencement Date, multiplied by the number of
vested SARs; provided, however, the maximum payment amount shall not exceed the
lesser of $860,000 if all SARs have vested, or a pro-rata portion thereof (based
upon a maximum payment of $21.50 per SAR) if less than all of the SARs have
vested.
               (ii) Timing and Amount — Early Termination. If Executive is not
employed as President and Chief Executive Officer on the 36th month anniversary
of the Commencement Date and has experienced an Early Termination, the Executive
shall be entitled to a payment for vested SARs upon the 30 th day following the
Executive’s separation from service; provided, however, that, in the event
Executive is a “specified employee” under Section 409A of the Internal Revenue
Code (the “Code”) at the time of separation from service, no such amount shall
be paid until the first day following the six-month anniversary of Executive’s
separation from service. Such payment shall be equal to the positive difference,
if any, between the fair market value of a share of the Company’s common stock
on the date of the Executive’s separation from service and the fair market value
of a share of the Company’s common stock on the Commencement Date, multiplied by
the number of vested SARs; provided, however, the maximum payment amount shall
not exceed the lesser of $286,667 if all SARs have vested, or a pro-rata portion
thereof (based upon a maximum payment of $7.166675 per SAR) if less than all of
the SARs have vested.
               (iii) Medium of Payment. Payment for vested SARs shall be made in
cash, subject to the Company’s discretion to make such payment in shares of the
Company’s common stock under and pursuant to the terms of a shareholder-approved
equity incentive plan, based on the fair market value of the shares on the date
of payment as provided herein.
               (iv) Fair Market Value. For purposes of this Agreement, fair
market value of a share of the Company’s common stock shall be equal to the
closing price of a share of the Company’s common stock as of the date for which
fair market value is to be determined, as reported in The Wall Street Journal,
or similar reliable publication relied upon by the Company in its discretion. In
the event that fair market value cannot be determined in such manner, it shall
be determined in good faith by the Board.
     (e) Forfeiture and Repayment. Any payment for SARs awarded hereunder,
whether already paid or due, is expressly conditioned upon the Company’s
accurate financial reporting. Any obligation or commitment to make any such
payment for SARs will be terminated and any such payments already made will be
subject to restitution by the Executive if Company finances require material
correction or restatement or if Executive engages in conduct that is materially
adverse to the interests of the Company, including statutory violations, failure
to comply with the Company’s rules or regulations or fraud. The Board shall have
the sole and exclusive discretion to determine what constitutes such conduct,
the material nature of any correction or restatement, the circumstances related
thereto and the amount of any payment.
     (f) The number of shares relating to the SARs and the fair market value
thereof will be subject to adjustment upon the occurrence of stock dividends,
splits and other dilutive events as provided in Annex A and determined by the
Board in its discretion in order to avoid the dilution or enlargement of
Executive’s rights.

-3-



--------------------------------------------------------------------------------



 



     1.06. Business Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in connection with
Executive’s employment from the Commencement Date through the Executive’s
separation from service, which reimbursement shall comply with the Company’s
normal policy. The expense reimbursements provided in this Section 1.06 shall be
payable within 30 days of the calendar month following the calendar month in
which the expense was incurred during the Executive’s employment, in accordance
with the Company’s standard payroll and reimbursement procedures with respect to
such expense reimbursements. All reimbursement payments with respect to expenses
incurred within a particular year shall in any event be made no later than the
end of the Executive’s taxable year following the taxable year in which the
expense was incurred. The amount of reimbursable expenses incurred in one
taxable year of the Executive shall not affect the amount of reimbursable
expenses in a different taxable year, and such reimbursement shall not be
subject to liquidation or exchange for another benefit.
     1.07. Executive Benefits. At all times during the term of Executive’s
employment hereunder, Executive shall be covered by such major medical or health
benefit plans, pensions and other benefits as are available generally to
employees of the Company.
     1.08. Board Position. Executive shall be a Director of the Company and
shall be permitted to hold such position at all times during the term of
Executive’s employment as President and Chief Executive Officer hereunder,
subject to shareholder vote and unless the Board determines in its reasonable
discretion that Executive’s holding of such position is not in the best interest
of the Company.
ARTICLE II
TERMINATION
     2.01. Disability. If during the term of Executive’s employment hereunder
Executive shall be prevented, in the reasonable opinion of the Board, from
effectively performing all his duties hereunder by reason of illness or
disability which continues for at least 140 days, then the Company may, by
written notice to Executive, terminate Executive’s employment hereunder. Upon
delivery to Executive of such termination notice, together with payment of any
salary accrued under Section 1.03 hereof, and any amounts due pursuant to
Section 1.06 or Section 1.07 hereof, all obligations of the Company under
Article I hereof shall forthwith terminate. The obligations of Executive under
Article IV hereof, other than Section 4.03, shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.01.
     2.02. Death. If Executive dies during the term of his employment hereunder,
Executive’s employment hereunder shall terminate and all obligations of the
Company hereunder, other than any obligations with respect to the payment of
accrued and unpaid salary under Section 1.03 hereof and any amounts due pursuant
to Section 1.06 or Section 1.07 hereof, shall terminate.
     2.03. Company Termination. (a) For Cause. The Company may terminate
Executive’s employment hereunder for “Cause.” For purposes of this Agreement,
the term “Cause” shall mean: (i) any willful action which adversely affects, or
is intended to adversely affect, the Company or any person or entity affiliated
therewith, or the business or property of the foregoing, (ii) the commission of
a felony (as determined by a plea or a finding of guilt in a court of competent
jurisdiction), (iii) failure or refusal of Executive to perform any material
duties hereunder or to obey any direction from the Board, which failure or
refusal remains uncured thirty (30) days following written notice to Executive
specifying such failure or refusal or (iv) any conduct contributing to, or any
failure to correct deficiencies directly or indirectly

-4-



--------------------------------------------------------------------------------



 



resulting in, financial restatements or irregularities. Any determination that a
termination of Executive’s employment is with or without Cause will be made by
the Board or a committee thereof in its good faith judgment reasonably
exercised.
     Upon a conclusive determination by the Board or a committee of Cause,
Executive shall be paid any amounts accrued under Sections 1.03, 1.06 or 1.07
hereof, and Executive’s employment and all obligations of the Company under
Article I hereof shall forthwith terminate. The obligations of Executive under
Article IV hereof, other than Section 4.03, shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.03(a).
     (b) Without Cause. Executive’s employment hereunder may be terminated at
any time by the Company without Cause. Termination by reason of disability or
death as provided in Sections 2.01 and 2.02 or any resignation by the Executive
shall not be considered a termination by the Company without Cause. Upon any
such termination without Cause and the execution and delivery by Executive of a
separation and release agreement in the form provided by the Company, the
Company shall pay to Executive an amount equal to the sum of (i) his salary
accrued as of the date of termination and (ii) a severance payment equal to
(x) two times the Executive’s annual Base Salary in the case of a termination
without Cause occurring before the 24th month anniversary of the Commencement
Date, or (y) one times Executive’s annual Base Salary in the case of a
termination without Cause occurring on or after the 24th month anniversary of
the Commencement Date and on or before the 36th month anniversary of the
Commencement Date, and (iii)  any amounts due but unpaid pursuant to
Sections 1.05, 1.06 and 1.07. Executive’s employment and all obligations of the
Company under Article I hereof shall cease effective as of the date of such
termination, except with respect to any payments pursuant to the immediately
preceding sentence. The obligations of Executive under Article IV hereof, other
than Section 4.03, shall continue notwithstanding termination of Executive’s
employment pursuant to this Section 2.03(b). Any severance payment by the
Company to the Executive pursuant to subsection (ii) shall be made in a lump sum
on the 30th day following the Executive’s separation from service; provided,
however, that, in the event Executive is a “specified employee” under
Section 409A of the Code at the time of separation from service, no such amount
shall be paid until the first day following the six-month anniversary of
Executive’s separation from service. Any salary accrued as of the date of
termination and payable pursuant to subsection (i) shall be paid on the next
regularly scheduled payroll date following termination and any amounts payable
pursuant to subsection (iii) shall be paid on the date otherwise provided herein
or the date specified in the underlying plan, policy or arrangement, as
applicable.
     2.04 Non-Renewal. The Executive shall not be entitled to any severance or
similar payments based upon a termination of employment on or after the 36th
month anniversary of the Commencement Date, and any failure to renew or extend
the terms of this Agreement shall not be deemed to be a termination without
Cause or other basis for payment of any severance or similar amounts.
ARTICLE III
EXECUTIVE’S ACKNOWLEDGMENTS
     3.01. Confidential Information. Executive recognizes and acknowledges that:
     (a) in the course of Executive’s employment by the Company it will be
necessary for Executive to acquire information which could include, in whole or
in part, information concerning the Company’s sales, sales volume, sales
methods, sales proposals, customers and prospective customers, identity of
customers and prospective customers, identity of key purchasing personnel in the
employ of customers and prospective customers, amount or kind of

-5-



--------------------------------------------------------------------------------



 



customer’s purchases from the Company, the Company’s sources of supply, the
Company’s computer programs, system documentation, special hardware, product
hardware, related software development, the Company’s manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the Company’s affairs (collectively referred to herein as the
“Confidential Information”); provided, however, that Confidential Information
does not include information which:
               (i) is or becomes generally available to the public other than as
a result of a disclosure by Executive,
               (ii)  was available to Executive on a non-confidential basis
prior to its disclosure to Executive by the Company or its representatives,
               (iii) becomes available to Executive on a non-confidential basis
from a source other than the Company or its representatives, provided that such
source is not bound by a confidentiality agreement or otherwise prohibited from
transmitting the Confidential Information to Executive by a contractual, legal
or fiduciary obligation), or
               (iv) the Executive legally obtained knowledge of prior to his
first contact with the Company;
     (b)  the Confidential Information is the property of the Company;
     (c)  the use, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to the Company; and
     (d)  it is essential to the protection of the Company’s good will and to
the maintenance of the Company’s competitive position that the Confidential
Information be kept secret and that Executive not disclose the Confidential
Information to others or use the Confidential Information to Executive’s own
advantage or the advantage of others.
     3.02. Non-Solicitation and Non-Competition. As further detailed in
Article IV hereof, Executive further recognizes and acknowledges that it is
essential for the proper protection of the business of the Company that
Executive be restrained (a) from soliciting or inducing any employee of the
Company to leave the employ of the Company, (b) from hiring or attempting to
hire any employee of the Company, (c) from soliciting the trade of or trading
with the customers and suppliers of the Company for any Competing Business
purpose, as defined in Section 4.05 hereof, and (d) from competing against the
Company for a reasonable period (as described in Section 4.05 hereof) following
the termination of Executive’s employment with the Company.
     3.03. Work Made for Hire. Executive further recognizes and understands that
his duties at the Company may include the preparation of materials, including
written or graphic materials, and that any such materials conceived or written
by him shall be done as “work made for hire” as defined and used in the
Copyright Act of 1976, 17 USC § 1 et seq. In the event of publication of such
materials, Executive understands that because the work is a “work made for
hire”, the Company will solely retain and own all rights in said materials,
including right of copyright, and that the Company may, at its discretion, on a
case-by-case basis, grant Executive by-line credit on such materials as the
Company may deem appropriate.

-6-



--------------------------------------------------------------------------------



 



ARTICLE IV
EXECUTIVE’S COVENANTS AND AGREEMENTS
     4.01. Non-Disclosure of Confidential Information. Executive agrees to hold
and safeguard the Confidential Information in trust for the Company, its
successors and assigns and agrees that he shall not, without the prior written
consent of the Company, misappropriate or disclose or make available to anyone
for use outside the Company’s organization at any time, either during his
employment with the Company or subsequent to the termination of his employment
with the Company for any reason, including without limitation termination by the
Company for Cause or without Cause, any of the Confidential Information, whether
or not developed by Executive, except as required in the performance of
Executive’s duties to the Company.
     4.02. Disclosure of Works and Inventions/Assignment of Patents. Executive
shall disclose promptly to the Company or its nominee any and all works,
inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment and related to the business or
activities of the Company, and hereby assigns and agrees to assign all his
interest therein to the Company or its nominee. Whenever requested to do so by
the Company, Executive shall execute any and all applications, assignments or
other instruments which the Company shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States or any foreign country or to
otherwise protect the Company’s interest therein. Such obligations shall
continue beyond the termination of employment with respect to works, inventions,
discoveries and improvements authored, conceived or made by Executive during the
period of employment, and shall be binding upon Executive’s assigns, executors,
administrators and other legal representatives.
     4.03. Duties. Executive agrees to be a loyal employee of the Company.
Executive agrees to devote his best efforts full time to the performance of his
duties for the Company, to give proper time and attention to furthering the
Company’s business, and to comply with all rules, regulations and instruments
established or issued by the Company. Executive further agrees that during the
term of this Agreement, Executive shall not, directly or indirectly, engage in
any business which would detract from Executive’s ability to apply his best
efforts to the performance of his duties hereunder. Executive also agrees that
he shall not usurp any corporate opportunities of the Company.
     4.04. Return of Materials. Upon the termination of Executive’s employment
with the Company for any reason, including without limitation termination by the
Company for Cause or without Cause, Executive shall promptly deliver to the
Company all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any documents
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, will promptly deliver to the
Company any and all other documents or materials containing or constituting
Confidential Information.
     4.05. Restrictions on Competition. Executive covenants and agrees that
during the period of Executive’s employment hereunder and for a period of one
year following the termination of Executive’s employment, including without
limitation termination by the Company for Cause or without Cause, Executive
shall not, in the United States of America, or in any other country in which the
Company has done business at any time during the last 12 months immediately
prior to termination of Executive’s employment with the Company, engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, in any Competing Business. For
purposes of this Agreement, the term “Competing

-7-



--------------------------------------------------------------------------------



 



Business” shall mean: any person, corporation or other entity engaged in the
business of selling or attempting to sell any product or service which is the
same as or similar to products or services sold by the Company within one year
prior to termination of Executive’s employment hereunder or contemplated at such
time to be sold by the Company.
     4.06. Non-Solicitation of Customers and Suppliers. Executive agrees that
during his employment with the Company he shall not, directly or indirectly,
solicit the trade of, or trade with, any customer, prospective customer,
supplier, or prospective supplier of the Company for any business purpose other
than for the benefit of the Company. Executive further agrees that for one year
following termination of his employment with the Company, including without
limitation termination by the Company for Cause or without Cause, Executive
shall not, on behalf of any Competing Business, directly or indirectly, solicit
the trade of, or trade with, any customers or suppliers, or prospective
customers or suppliers, of the Company.
     4.07. Non-Solicitation of Employees. Executive agrees that, during his
employment with the Company and for one year following termination of
Executive’s employment with the Company, including without limitation
termination by the Company for Cause or without Cause, Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company to leave the Company for any reason whatsoever, or hire
any employee of the Company.
     4.08. Work Made for Hire. Executive agrees that in the event of publication
by Executive of written or graphic materials relating to the Company’s business,
the Company will retain and own all rights in said materials, including right of
copyright.
ARTICLE V
EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
     5.01. No Prior Agreements. Executive represents and warrants that he is not
a party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability to perform his obligations hereunder, including without limitation
any contract, agreement or understanding containing terms and provisions similar
in any manner to those contained in Article IV hereof. Executive further
represents and warrants that his employment with the Company will not require
him to disclose or use any confidential information belonging to prior employers
or other persons or entities.
     5.02. Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article IV will not prevent him
from earning his livelihood, and acknowledges that it would cause the Company
serious and irreparable injury and cost if Executive were to use his ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in Article IV.
     5.03. Remedies. In the event of a breach by Executive of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Executive acknowledges, however, that the remedies at law for any breach by
him of the provisions of this Agreement may be inadequate and that the Company
shall be entitled to injunctive relief against him in the event of any breach.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     6.01. Authorization to Modify Restrictions. It is the intention of the
parties that the provisions of Article IV hereof shall be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder thereof. If any
provision or provisions hereof shall be deemed invalid or unenforceable, either
in whole or in part, this Agreement shall be deemed amended to delete or modify,
as necessary, the offending provision or provisions and to alter the bounds
thereof in order to render it valid and enforceable.
     6.02. Tolling Period. If a court determines that Executive is in breach of
obligations contained in Sections 4.05, 4.06 or 4.07 of Article IV hereof, those
obligations shall be extended by the length of time during which Executive shall
have been in breach of any of the provisions of such Article IV.
     6.03. Entire Agreement. This Agreement represents the entire agreement of
the parties and may be amended only by a writing signed by each of them.
     6.04. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     6.05. Consent to Jurisdiction. Each of the Company and Executive hereby
irrevocably submits to the personal jurisdiction of the United States District
Court for the Western District of Pennsylvania or the Court of Common Pleas of
Allegheny County, Pennsylvania in any action or proceeding arising out of or
relating to this Agreement, and each of the Company and Executive hereby
irrevocably agrees that all claims in respect of any such action or proceeding
may be heard and determined in either such court.
     6.06. Service of Process. Each of the Company and Executive hereby
irrevocably consents to the service of any summons and complaint and any other
process which may be served in any action or proceeding arising out of or
related to this Agreement brought in the United States District Court for the
Western District of Pennsylvania or the Court of Common Pleas of Allegheny
County, Pennsylvania by the mailing by certified or registered mail of copies of
such process to such party at its or his address as set forth on the signature
page hereof.
     6.07. Venue. Each of the Company and Executive hereby irrevocably waives
any objection which it or he now or hereafter may have to the laying of venue of
any action or proceeding arising out of or relating to this Agreement brought in
the United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas of Allegheny County, Pennsylvania and any objection on the
ground that any such action or proceeding in either of such Courts has been
brought in an inconvenient forum. Nothing in this Section 6.07 shall affect the
right of the Company to bring any action or proceeding against Executive in the
courts of other jurisdictions where Executive may be found or served with
process.
     6.08. Remedies. If either the Company or Executive prevails in a proceeding
for injunctive relief, the non-prevailing party agrees that the prevailing
party, in addition to other relief, shall be entitled to reasonable attorneys’
fees, costs and the expenses of litigation incurred by the prevailing party in
securing the relief granted by the Court.
     6.09. Agreement Binding. The obligations of Executive under this Agreement
shall continue after the termination of his employment with the Company for any
reason, with or

-9-



--------------------------------------------------------------------------------



 



without Cause, and shall be binding on his heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company, and the obligations of the Company hereunder shall be
binding upon the successors and assigns of the Company and shall inure to the
benefit of any successors of Executive.
     6.10. Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of any of the provisions hereof.
     6.11. Compliance with Code Section 409A. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code, so that the income inclusion provisions of Section 409A(a)(1) do not apply
to the Executive. This Agreement shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Executive). The term “termination,” when used in the
context of a condition to, or timing of, payment hereunder shall be interpreted
to mean a “separation from service” as that term is used in Section 409A of the
Code.
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused this Agreement to be executed the day and year first above written.

                 
Witness:
                 
 
               
/s/ Diane E. Bemis 
          /s/ Bradley L. Mallory                  
 
          Bradley L. Mallory    
 
               
 
      Address:   1008 Country Club Road     
 
               
 
          Camp Hill, PA 17011     
 
               

                              MICHAEL BAKER CORPORATION    
 
                   
 
      By:    /s/ Richard L. Shaw                     
 
                            Richard L. Shaw, Chairman    
 
                            Address:   100 Airside Drive    
 
                   
 
              Moon Township, PA 15108    

-11-



--------------------------------------------------------------------------------



 



ANNEX A
Adjustment and Substitution of Shares
     If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of Common Stock, then the number of shares of Common Stock
then represented by any outstanding SARs shall be adjusted by adding thereto the
number of shares of Common Stock which would have been related thereto if such
shares had been outstanding on the date fixed for determining the shareholders
entitled to receive such stock dividend or distribution.
     If the outstanding shares of Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, or cash or other property,
whether through reorganization, reclassification, recapitalization, stock
split-up, combination of shares, merger or consolidation, then there shall be
substituted for each share of Common Stock represented by any then outstanding
SARs the number and kind of shares of stock or other securities or the cash or
other property into which each outstanding share of the Common Stock shall be so
changed or for which each such share shall be exchangeable.
     In case of any adjustment or substitution as provided for in this Annex A,
the initial aggregate fair market value for all shares represented by then
outstanding SARs prior to such adjustment or substitution shall be the initial
aggregate fair market value for all shares of stock or other securities
(including any fraction), cash or other property to which such shares shall have
been adjusted or which shall have been substituted for such shares. Any new fair
market value per share or other unit shall be carried to at least three decimal
places with the last decimal place rounded upwards to the nearest whole number.

